DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration 
2. 	The applicant's oath/declaration had been reviewed by the Examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63. 

Foreign Priority
3.    Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4. 	The information disclosure statement (IDS) was submitted on 03/04/21. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Response to Preliminary Amendment
5.	As per Applicant’s instruction as filed on 03/04/21, claims 1-8 have been amended.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of (AIA ) 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:


2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1 and 6-8 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Mihara (6,226,326 B1) in view of Tanaka et al (2009/0263032 A1) and Asano et al (2002/0085740 A1).
Regarding claim 1 and 7, Mihara discloses an image processing apparatus/method for performing correction for each frame group (GOP) including a predetermined number of frames into which video data is divided (into a plurality of GOPs), the image processing apparatus comprising:
a processor (3); and
a storage medium having computer program instructions stored thereon, wherein the computer program instructions (col. 25, lines 1-5, 19-24, and 27-31), when executed by the processor, perform to:
obtain a corrected frame group by correcting a second frame group (a subsequent GOP) (S8), which is a frame group continuous with a first frame group (current GOP) in time, using a target (feature) quantity (S1) of the first frame group (current GOP), and correct a next frame group obtained by correcting the frame group (abs.; Figs. 6-7; col. 12, lines 9-25; col. 17, lines 51-65; col. 14, lines 46-65), 
wherein the bit rate can be corrected/changed at a halfway point in the frame group (GOP), while the rate control for a fixed bit rate is used, wherein the rate control can prevent underflow or overflow of buffer, and as a result, the transmission capacity can be effectively used and the overall frame/picture quality can be improved, and the invention can be applied to the case where the bit rate is seamlessly changed while the rate control for fixed rate coding is used in encoding data to be stored, so that it is possible to correct/change the bitrate in accordance with the frame/picture pattern and hence to realize predetermined frame/picture quality and saving of the storage medium (col. 24, lines 53-67; col. 25, lines 1-5).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of teachings as above as taught by Mihara to realize/recognize
performing the correction (as above) so that subjective image quality based on a relationship between the second frame group and a frame group subsequent to the second frame group (the next GOP) in time is increased, thereby the transmission capacity can be effectively used and overall frame/picture quality can be improved, and realize predetermined frame/picture quality and saving of the storage medium/buffer.
Mihara does not seem to particularly disclose:
a predetermined classifier classifies that a frame group in which the second frame group is concatenated with the frame group subsequent to the second frame group in time is,
the same as a frame group in which the corrected frame group, which is concatenated with a corrected frame group obtained by correcting the frame group subsequent to the second frame group in time.
However, as an additional support, Tanaka et al teaches image processing apparatus/method comprising calculating/using a feature quantity (113) representing a complexity of a second/subsequent image/frame, in order to improve image quality (abs.; paras. [0006-0008]). 
Furthermore, Asano et al teaches image processing apparatus/method comprising a classifier classifies a frame group in which a second frame group (FG1) is concatenated with the frame group (FG2) subsequent to the second frame group (FG1) in time, in order to determine a common scene with high accuracy (abs.; Fig. 5; para. [0081]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing apparatus as taught by Mihara to incorporate/combine Tanaka et al’s teaching as above, so as to use the target (feature) quantity for the first frame group (as an alternate embodiment), in order to further improve image quality, and further incorporate/combine Asano et al’s teaching as above, so that the predetermined classifier classifies the frame group in which the second frame group is concatenated with the frame group subsequent to the second frame group in time is the same as the frame group in which Mihara’s corrected frame group, which can be concatenated with the corrected frame group obtained by correcting the frame group subsequent to the second frame group (the next frame group) in time, in order to determine a common scene with high accuracy and increase the quality on a video comprising a plurality of frame groups.
Regarding claim 6, Mihara discloses an image processing apparatus/method for performing correction for each frame group (GOP) including a predetermined number of frames into which video data is divided (into a plurality of GOPs), the image processing apparatus comprising:
a processor (3); and

obtain a corrected frame group by correcting a second partial data group (a subsequent GOP) (S8), which is a partial data group continuous with a first partial data group (current GOP) in time, using a target (feature) quantity (S1) of the first partial data group (current GOP), (abs.; Figs. 6-7; col. 12, lines 9-25; col. 17, lines 51-65; col. 14, lines 46-65), 
wherein the bit rate can be corrected/changed at a halfway point in the partial data group (GOP), while the rate control for a fixed bit rate is used, wherein the rate control can prevent underflow or overflow of buffer, and as a result, the transmission capacity can be effectively used and the overall frame/picture quality can be improved, and the invention can be applied to the case where the bit rate is seamlessly changed while the rate control for fixed rate coding is used in encoding data to be stored, so that it is possible to correct/change the bitrate in accordance with the frame/picture pattern and hence to realize predetermined frame/picture quality and saving of the storage medium (col. 24, lines 53-67; col. 25, lines 1-5).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of teachings as above as taught by Mihara to realize/recognize
performing the correction (as above) so that subjective image quality based on a relationship between the second partial data group and a partial data group subsequent to the second partial data group (the next GOP) in time is increased, thereby the transmission capacity can be effectively used and the overall partial data/picture quality can be improved, and realize predetermined partial data/picture quality and saving of the storage medium/buffer.
Mihara does not seem to particularly disclose:
a predetermined classifier classifies that a partial data group in which the second partial data group is concatenated with the partial data group subsequent to the second partial data group in time is,
the same as a partial data group in which the corrected partial data group is concatenated with a corrected partial data group obtained by correcting the partial data group subsequent to the second partial data group in time.
However, as an additional support, Tanaka et al teaches image processing apparatus/method comprising calculating/using a feature quantity (113) representing a complexity of a second/subsequent image/partial data, in order to improve image quality (abs.; paras. [0006-0008]). 
Furthermore, Asano et al teaches image processing apparatus/method comprising a classifier classifies a partial data group in which a second partial data group (FG1) is concatenated with the partial data group (FG2) subsequent to the second partial data group (FG1) in time, in order to determine a common scene with high accuracy (abs.; Fig. 5; para. [0081]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing apparatus as taught by Mihara to incorporate/combine Tanaka et al’s teaching as above, so as to use the target (feature) quantity for the first frame group (as an alternate embodiment), in order to further improve image quality, and further incorporate/combine Asano et al’s teaching as above, so that the predetermined classifier classifies that the partial data group in which the second partial data group is concatenated with the partial data group subsequent to the second partial data group in time is,
the same as the partial data group in which the corrected partial data group is concatenated with the corrected partial data group obtained by correcting the partial data group subsequent to the second partial data group (the next partial data group) in time, in order to determine a common scene with high accuracy and increase the quality on a video comprising a plurality of frame groups.
Regarding claim 8, Mihara discloses an image processing program for causing a computer to function as the image processing apparatus according to claim 1 (col. 25, lines 1-5, 19-24, and 27-31).

8.	Claim 2 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Mihara (6,226,326 B1), Tanaka et al (2009/0263032 A1), and Asano et al (2002/0085740 A1) as applied to claim 1 above, and further in view of Kameyama (2005/0207669 A1).
Regarding claim 2, Mihara discloses obtaining the corrected frame group by correcting the second frame group, which is a frame group continuous with a first frame group in time, using the target (feature) quantity of the first frame group (current GOP), and correcting the next frame group obtained by correcting the frame group subsequent to the second frame group in time via feedback loop as discussed above.
Tanaka et al teaches calculating/using the feature quantity representing the complexity of the second/subsequent image/frame as discussed above.
The cited prior art references as above does not seem to particularly disclose:
increasing a weight in the correction in proportion to the feature quantity of the frame subsequent to the second frame group in time.
However, Kameyama teaches image processing system comprising a target feature quantity calculating method comprising obtaining a weighted addition/increase of the feature quantity of the corrected feature frame as a target feature quantity of the feature frame, in order to correct the image quality of a moving image/frame (abs.; paras. [0036-0037], [0002]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing apparatus as taught by Mihara to incorporate/combine Kameyama’s teaching as above, so as to increase/add the weight in the correction in proportion to the feature quantity of the frame subsequent to the second frame group in time, in order to correct the image quality of a moving image/frame.

9.	Claim 3 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Mihara (6,226,326 B1) in view of Tanaka et al (2009/0263032 A1).
Regarding claim 3, Mihara discloses an image processing apparatus for performing correction for each frame group including a predetermined number of frames into which video data is divided, the image processing apparatus comprising:
a processor (3); and
a storage medium having computer program instructions stored thereon, wherein the computer program instructions (col. 25, lines 1-5, 19-24, and 27-31), when executed by the processor, perform to:
obtain a corrected frame group by correcting a second frame group (subsequent GOP) (S8) using a target (feature) quantity (S1) of a first frame group (current GOP), which is a frame group previous to the second frame group (subsequent GOP) in time and continuous with the second frame group (subsequent GOP) in time, and a target (feature) quantity of a third frame group (via feedback loop, the next GOP), which is a frame group subsequent to the second frame group (subsequent GOP) in time and continuous with the second frame group (subsequent GOP) in time (via feedback loop in Figs. 6-7) (abs.; Figs. 6-7; col. 12, lines 9-25; col. 17, lines 51-65; col. 14, lines 46-65),
wherein the bit rate can be corrected/changed at a halfway point in the frame group (GOP), while the rate control for a fixed bit rate is used, wherein the rate control can prevent underflow or overflow of buffer, and as a result, the transmission capacity can be effectively used and the overall frame/picture quality can be improved, and the invention can be applied to the case where the bit rate is seamlessly changed while the rate control for fixed rate coding is used in encoding data to be stored, so that it is possible to correct/change the bitrate in accordance with the frame/picture pattern and hence to realize predetermined frame/picture quality and saving of the storage medium (col. 24, lines 53-67; col. 25, lines 1-5).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of teachings as above as taught by Mihara to realize/recognize
performing the correction (as above) so that subjective image quality based on a relationship between the corrected frame group and the frame group and a relationship between the corrected frame group and the third frame group increases, thereby the transmission capacity can be effectively used and the overall frame/picture quality can be improved, and realize predetermined frame/picture quality and saving of the storage medium/buffer.
Furthermore, as an additional support, Tanaka et al teaches image processing apparatus/method comprising calculating/using a feature quantity (113) representing a complexity of a second/subsequent image/frame, in order to improve image quality (abs.; paras. [0006-0008]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing apparatus as taught by Mihara to incorporate/combine Tanaka et al’s teaching as above, so as to use the feature quantity of the first frame group and the feature quantity of the third frame group (as an alternate embodiment), in order to further improve image quality.

10.	Claim 4 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Mihara (6,226,326 B1), Tanaka et al (2009/0263032 A1), and Asano et al (2002/0085740 A1) as applied to claim 1 above, and further in view of Kadav (2017/0039485 A1).
Regarding claim 4, Mihara discloses obtain the corrected frame group by correcting the second frame group.
Furthermore, Mihara discloses performing correction for each frame group (each GOP) including a predetermined number of frames into which video data is divided/separated (into a plurality of GOPs, such as Figs. 14-16) (abs.; Figs. 6-7; col. 12, lines 9-25; col. 17, lines 51-65; col. 14, lines 46-65).
The cited prior art references as above does not seem to particularly disclose:
performing the correction on the basis of a parameter value updated in a learning process based on frame groups into which video data different from the video data is divided.
	However, Kadav teaches system/method for balancing computation with communication in parallel learning comprising a learning model/process that is a set of parameters over features, and computing the model parameter value, wherein machine learning involves training a machine learning model in parallel, which consists of a cluster of machines, each one training one or more model replicas in parallel, wherein each replica trains on a set of data and incrementally updates the machine-learning model, every iteration, and evaluates received parameters from other model replicas, and dynamically adjusts the communication batch size to balance computation and communication overhead (abs.; para. [0021]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing apparatus as taught by Mihara to incorporate/combine Kadav’s teaching as above, so as to perform the correction on the basis of a parameter value updated in a learning process based on frame groups into which video data different from the video data is divided, in order to dynamically adjust the communication batch size to balance computation and communication overhead.

11.	Claim 5 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Mihara (6,226,326 B1), Tanaka et al (2009/0263032 A1), Asano et al (2002/0085740 A1), and Kadav (2017/0039485 A1) as applied to claim 4 above, and further in view of Harris et al (2018/0330258 A1), Bonageri et al (2020/0410614 A1), SANKARAN (2021/0014872 A1), and HAO et al (2020/0381125 A1).
Regarding claim 5, Mihara discloses three frame groups (via feedback loop) which are continuous in time, obtaining feature quantities of the frame groups, and obtaining corrected frame groups corresponding to the frame groups as discussed above.
The cited prior art references as above does not seem to particularly disclose:
acquiring sample data; 
inputting the sample data to a first learning model; 
inputting the feature quantities of the frame groups to a second learning model;
calculating a loss value on the basis of the sample data, the feature quantities of the frame groups, the corrected frame groups, and a predetermined loss function; and
updating the parameter value using the loss value.
	However, Harris et al teaches autonomous learning platform for novel feature comprising 
acquiring sample data, inputting the sample data to a (first) learning model, updating input features, and optimizing parameters, so as to detect new features in a dynamically changing world and reduce the errors, thereby increasing accuracy (abs.; Figs. 1 and 11; paras. [0039-0040], [0184], [0004]).


Furthermore, Bonageri et al teaches machine learning techniques comprising learning models, wherein a dynamic classifying rule can specify the selection of a first learning model and a second learning model that is used to determine compliance risks associated with a clinical trial, in order to perform data analysis, and more specifically, predictive analytics (paras. [0050], [0064], [0001]). 
Moreover, SANKARAN teaches apparatus/method for using a deep q-network comprising calculating a loss value on a basis of the sample data and a predetermined loss function, in order to facilitate resource pairing in communications network resource allocation (paras. [0103], [0001]).
Moreover, HAO et al teaches systems/method for scan preparation comprising updating a parameter value of a machine learning model (700) in order to reduce or remove unnecessary radiation dose during a scan operaton (paras. [0122], [0135], [0003])
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing apparatus as taught by Mihara to incorporate/combine Harris et al, Bonageri et al, SANKARAN, and HAO et al s teachings as above, so that the learning process comprises:
acquiring sample data including at least three frame groups which are continuous in time, inputting the sample data to the first learning model and obtaining feature quantities of the frame groups; inputting the feature quantities of the frame groups to the second learning model and obtaining corrected frame groups corresponding to the frame groups, calculating the loss value on the basis of the sample data, the feature quantities of the frame groups, the corrected frame groups, and the predetermined loss function, and updating the parameter value using the loss value, in order to detect new features in a dynamically changing world and reduce the errors, thereby increasing accuracy, perform data analysis, and more specifically, predictive analytics, facilitate resource pairing in communications network resource allocation, and reduce or remove unnecessary radiation dose during the scan operation.

Conclusion
12.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Shibata et al (2006/0133770 A1), Information processing apparatus and method, recording medium, and program. 
B) 	Yokono (2007/0098255 A1), Image processing system.

13.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

14.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SHAWN S AN/Primary Examiner, Art Unit 2483